COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00517-CR


Ex parte Dwight Ervine Brown           §    From the 158th District Court

                                       §    of Denton County (F-90-579-B)

                                       §    December 21, 2012

                                       §    Per Curiam

                                       §    (nfp)

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS


                                   PER CURIAM
                         COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00515-CR
                              NO. 02-12-00516-CR
                              NO. 02-12-00517-CR
                              NO. 02-12-00518-CR


EX PARTE DWIGHT ERVINE
BROWN


                                     ----------

          FROM THE 158TH DISTRICT COURT OF DENTON COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Dwight Ervine Brown pleaded guilty pursuant to a plea bargain to

the felony offenses of burglary of a habitation, aggravated robbery, and two

counts of aggravated sexual assault. He subsequently filed an application for

writ of habeas corpus in the trial court “seeking to obtain a copy of his complete

trial records without cost.” The district clerk returned the application to Brown

because it did not comply with rule of appellate procedure 73.1. See Tex. R.


      1
       See Tex. R. App. P. 47.4.

                                         2
App. P. 73.1 (requiring use of specific form for application for post-conviction

habeas corpus relief from felony case). In his notice of appeal, Brown stated that

he considered the application denied by operation of law.

      As one of our sister courts recently observed,

             This court has jurisdiction over criminal appeals only when
      expressly granted by law. No statute vests this court with jurisdiction
      over an appeal from an order denying a request for a free copy of
      the trial record when such a request is not presented in conjunction
      with a timely filed direct appeal. Furthermore, an intermediate court
      of appeals has no jurisdiction over post-conviction writs of habeas
      corpus in felony cases.

Williamson v. State, Nos. 10-12-00146-CR, 10-12-00147-CR, 10-12-00148-CR,

10-12-00149-CR, 2012 WL 2353684, at *1 (Tex. App.—Waco June 13, 2012, no

pet.) (mem. op., not designated for publication) (citations omitted).

      On October 29, 2012, we notified Brown of our concern that this court

lacked jurisdiction over these appeals, and we informed him that unless he or

any party desiring to continue the appeals filed with the court, on or before

November 19, 2012, a response showing grounds for continuing the appeals, the

appeals would be dismissed for want of jurisdiction. See Tex. R. App. P. 44.3.

We have received no response. Accordingly, we dismiss these appeals for want

of jurisdiction. See Tex. R. App. P. 43.2(f).


                                                    PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)


                                          3
DELIVERED: December 21, 2012




                               4